[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-1654

                        LOUIS KUSHNER,

                    Plaintiff, Appellant,

                              v.

                 UNITED STATES RURAL ECONOMIC
              AND COMMUNITY DEVELOPMENT AGENCY,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. George A. O'Toole, Jr., U.S. District Judge]

                                         

                            Before

                   Selya, Boudin and Lynch,
                       Circuit Judges.                                                 

                                         

Louis Kushner on brief pro se.                         
Donald K. Stern, United States Attorney, and Christopher  Alberto,                                                                             
Assistant United  States Attorney,  on Motion for  Summary Disposition
for appellee.

                                         

                       February 3, 1997
                                         

          Per Curiam.  The district court dismissed appellant                                

Louis Kushner's  complaint  against the  United States  Rural

Economic  and  Community   Development  Agency  ("RECD")  for

failing to show good  cause for not effecting service  on the

RECD.  However, appellant never filed a notice of appeal from

this  dismissal;  as such,  it is  not before  us.   The only

orders  from which  a timely  appeal has  been taken  are the

denial  of appellant's motion to reopen and the denial of the

accompanying motion  for emergency  relief.  Because  we find

that  the district court did not abuse its discretion when it

refused to reopen the case, we need not address the propriety

of the latter motion.

          Although not  labelled as a motion  for relief from

judgment  under Fed.  R.  Civ. P.  60(b),  we shall  construe

appellant's  motion to  reopen as such  a motion.   See  7 J.                                                                   

Moore, Moore's Federal Practice   60.18[8], at 60-139 (2d ed.                                           

1996).  We review  a district court's denial of a  Rule 60(b)

motion for abuse of discretion.  Dankese v. Defense Logistics                                                                         

Agency, 693 F.2d 13,  15 (1st Cir. 1982).  Two subsections of                  

Rule  60(b) possibly  are applicable  to appellant's  motion:

(1) Rule 60(b)(3) which provides for relief from judgment for

the "misconduct  of an adverse party"; and  (2) Rule 60(b)(6)

which  provides  for  relief  from judgment  for  "any  other

reason."

                             -2-

          To prevail under Rule 60(b)(3), appellant must show

how the  RECD's alleged  misconduct prevented him  from fully

presenting his case  in the district court.   See Perez-Perez                                                                         

v.  Popular Leasing Rental, Inc., 993 F.2d 281, 285 (1st Cir.                                            

1993).   The motion to reopen, which is a typewritten version

of  appellant's complaint,  offers no  explanation concerning

this  issue.   Although  appellant  sets  out  how  the  RECD

allegedly  prohibited  him  from  pursuing  an administrative

appeal, he does not describe any improper conduct by the RECD

with  regard to  the  dismissal of  appellant's complaint  or

error in the district court's dismissal of appellant's action

for failure to effectuate service.

          As for Rule 60(b)(6), it cannot be used "to  escape

the  consequences of failure to take a timely appeal."  Cotto                                                                         

v. United  States, 993 F.2d 274, 278  (1st Cir. 1993).  Thus,                             

"[a]bsent exceptional and  compelling circumstances, a  party

will  not be granted relief from a judgment under clause (6).

. . ."   Moore's Federal Practice, supra,    60.27[1], at 60-                                                    

269; Cotto, supra.   To  meet this  standard, appellant  must                             

show that  he was not at fault for not taking a timely appeal

from  the dismissal of his complaint.  See Cotto, 993 F.2d at                                                            

280.   Because  the motion  to reopen  does not  address this

question,  appellant was  not entitled  to relief  under Rule

60(b)(6).

                             -3-

          For  the  foregoing reasons,  the  judgment  of the

district court is affirmed.                                      

                             -4-